Title: From John Quincy Adams to Thomas Boylston Adams, 21 March 1801
From: Adams, John Quincy
To: Adams, Thomas Boylston



1.
My dear brother
Berlin 21. March 1801.

While I was sealing up on the last post-day, the cover to Mr: Pitcairn, of my number 29, I received two packets from you, containing three copies of the translation, and the three first numbers of the Port-Folio, with a couple of newspapers besides—Your few lines of January 23d. were in one of the packets; and the next day came to hand your N. 23. of January 15th: The packets are marked as having been sent by the ships three friends, and Delaware.
I am thus particular in noticing the receipt of your letters, because as I have before hinted to you, I wish you to be so in return—Though I have no expectation that there will be much longer any occasion for correspondence between you and me, across the Atlantic, yet being determined, while I remain here to write you as frequently as my health and leisure will admit, I am desirous if possible to ascertain what is the most expeditious mode of conveyance, and this can only be done by the result of many experiments—Though I shall not have time to make those, the precaution will at any rate be of no disservice.—Upon the same grounds I shall in future send you duplicates or press-copies of my letters, or at least of such as I shall be peculiarly anxious for you to receive—I do not mean to ask the same of you, or to impose any burden of tediousness upon you—Only notice in every letter the several dates when you receive mine.
The translation of Gentz’s essay is published, with a neatness and accuracy, with which I ought to be more than satisfied—The type and paper are such as we can present without blushing to any foreigner’s eye—The only circumstance of regret to me was that by your absence at the time of publication, you were prevented from expunging those Germanisms, and other blunders of uncorrected haste, which a number of circumstances, that I will not now trouble you with, had prevented me from removing. All the passages which you have marked in the corrected copy, and many others, I altered myself, in a copy which I sent to England with a view of having it published there.—But the booksellers though of opinion that it was a work of considerable merit, thought the subject not sufficiently interesting, to please an English public—There are indeed obvious reasons, why the language and sentiments of that pamphlet should not be very interesting to English ears, and I could not blame the discretion of the booksellers, though somewhat diverted with the ingenuity of their objection against the publication. I learn with pleasure from you that the opinions you have heard express’d of it were uniformly favourable. The merit of the translator is nothing, or worse than nothing—Drudgery at most, which it is usual to despise even when we commend it—But the merit of the original author, is so well known and so firmly established in every part of Europe, that if in our country too, this pamphlet should not prove sufficiently interesting to reward a bookseller for printing it, I should despair, not only of the taste, but of the patriotism of our fellow-citizens.—The historic journal is a work of such popularity that an Italian translation of it has been regularly published at Milan, from number to number—English and french translations have appeared of several other single essays contained in it—He The author receives a pension from his own sovereign, for his literary labours and services; and the Emperor of Germany sent him a letter of thanks with a handsome present, for his considerations, concerning the murder of the french Ministers at Rostadt; published in the same journal—For the honour of our Country therefore, I hope, that your friend the bookseller will have no occasion to repent his share in the publication of this essay.
I have attentively read the prospectus and the three numbers of the Port-Folio—The plan of this undertaking, has given me more pleasure than I can express—The object is noble—It is to take off that foul stain of literary barbarism, which has so long exposed our country to the reproach of strangers, and to the derision of her enemies—I cheerfully accept the editor’s invitation which you have communicated, and promise my cordial co-operation to promote his success, according to the measure of my powers, and of the time left me, after due attendance to my other duties.—Besides the copy which he offers, I wish you to subscribe for one, in my name, and charge the cost to my account—Send me both copies; but take care not to send any two of the same number in one vessel—Thus coming in duplicates I shall be tolerably sure of getting a compleat sett—And I hope you will miss no direct opportunity to Hamburg, without enclosing a number or two—Of course all this applies, only till you know of my recall; after that you will carefully preserve my numbers, untill I return.
With some hopes that our friend Dennie’s success in this enterprize, will equal his modest expectations, I shall share largely too in his anxieties; perhaps the more largely, for his having trusted so considerably to my productions, at the first out-set for the recommendation of his paper—You know what my opinion of him has been from the first hour of my acquaintance with him; and I am persuaded his country will one day properly estimate and honour his exertions, in the cause of her literature—But let us not be unjust to our Country. Let us fairly acknowledge, that to the success of such an undertaking, the merit of its execution is as justly essential, as the taste of the public; while at the same time, the plan is so comprehensive, that it will require great diligence, punctuality, and tenacious perseverance not only in himself but in his co-operators.
My contributions will be of a miscellaneous nature, suitable to the character of the paper itself: They will be the result of my studies at leisure hours, and as my habits in this particular are changeful, and capricious, I must reserve to myself an entire liberty of sending what I please, and in a manner as irregular as I please—It is therefore perfectly reasonable that the responsible editor of the paper should have an equally unlimited licence of rejecting whatever he shall think not calculated to advance the purposes of his undertaking, and it is my request that he would always use this licence without scruple, or fear of giving offence to me—One stipulation more—I was truly gratified by the terms of approbation with which he introduces the Silesian letters and the translation from Juvenal—His applause upon any work of mine will always be valuable—But I must request him to exclude all testimony of that nature written by himself, and from his paper—If he likes what I send you, I shall always be happy to hear so from you, and by publishing it he will sufficiently manifest his good opinion—But let the judgment of the public be perfectly unbiass’d—Let not a word of praise escape the editor’s pen, in presenting such of my pieces as he shall think advisable to publish in the Port-Folio.
Indeed with respect to the poetical trifles I shall occasionally furnish you, it will be more agreeable to me, that the public generally should not know their author. I am not ashamed of the occupation, and hope I shall never sacrifice any of my public duties for it—But there is no small number of very worthy citizens among us, irrecoverably convinced that it is impossible to be at once a man of business and a man of rhyme, and who if they knew me for instance to be the author of the two pieces enclosed, would need no other proof that I ought immediately to be impeached, for incapacity, as a public servant—In this notion, there may be Some prejudice, some Cherokee contempt of literature, some envious malignity towards mental accomplishments; but there is likewise much foundation for it from frequent experience—I am not solicitous of poetical fame, though I would contribute what I can to excite a taste for poetry among my countrymen—All the pieces of this kind which I shall send you will therefore be signed with one of the letters forming the name of Columbus, and I shall be obliged to our friend so to publish them; requesting both him and you not to let the author be known, except to such of my intimate friends and relations as may feel an interest in knowing it.
The elegy from Catullus, even you may think an exercise equally unbecoming for me as a statesman, or as a husband—But with respect to myself this is a tale of other times—I never met with the original or never noticed it, till lately—But on reading it I remembered the day when I felt every thing it utters, without being able to express it—This was my first motive for the translation—The uncommon merit of the original lines, which have never to my knowledge been before translated into English was the next—If you do not perceive that merit in the piece enclosed, turn to the original, and upon analyzing it, I think you will find it the true language both of Nature and of Virtue, under the full impression of the distress it describes.—The bard begins by a dialogue with himself; and argues from the most unanswerable reasons, that his disappointment will prove to him a source of future bliss—Having established this, he calls upon the lover to shake off his fruitless passion—The mind is convinced—But the bleeding heart pleads the impossibility of accomplishing such an effort—The poet replies that though impossible, it must be done—He allows no time however for the cold-blooded critic to sneer at this and call it nonsense. He closes with an immediate and pathetic apostrophe to the Gods, imploring their aid to effect, what to him is impossible—He asks it, from the united considerations of his extreme anguish, and of his virtuous life—Boileau in his art of poetry, says that to write good elegies a man must be a lover as well as a poet
“C’est peu d’être poete, il faut être amoureux.”
This elegy of Catullus indicates much more—It unfolds a truly virtuous mind.
The first hint of the Fable, I took from the duke de Nivernois, as he had taken it from Abstemius; the application of it, struck me in some late transactions of my Countrymen, and I most ardently pray that we may never find it still more applicable to our history than it has been hitherto.
You say very truly, France was very far from being generous, in the Convention which our Senate has refused to ratify—She was very far from being even just—Our too common error lies in imagining that any nation will ever be generous towards us in negotiation; and it would be a fault in us to desire such generosity—We are not, and ought not to think ourselves a pauper among nations, living upon the charity of others; or a menial, panting for a present of half a dollar. As an independent people, let us disdain to ask of our neighbours any thing more than Justice. These I am sure are the sentiments of the Senators who voted against the french convention; but I am afraid we shall more than once have proof, (as we have had it more than once already) that even the rigorous exaction of justice must be relaxed from more or less, for the sake of peace—To this principle of course, not only Spirit but policy requires that there should be bounds—But to a certain extent it must be admitted in every government; and most especially in such as are not armed with force adequate to lend right the arm of might—I deeply lament therefore the rejection of the convention, being convinced that the final result of the measure, will be further injury to our interests, without any benefit to our honour.
A native American in the Port-Folio, talks of an alliance offensive and defensive with Great Britain; but pray has she ever been more generous to us than France?—About as generous as old Elwes the miser was wont to be—And if we were to ask her alliance, would sell it only upon terms in comparison with which Buonaparte was really generous—And tell me, what a pretty pickle we should have been at this moment, in offensive and defensive alliance with England?—At war with all Europe, and liable to be sacrificed by her for the sake of making France sacrifice Holland or Spain.
In general if you can venture fully a friend’s privilege with the editor of the Port-Folio, urge him to coolness, nay, I will even say to moderation, upon political topics. I admire his frank and explicit declaration of his principles, and his protest against his impartiality between right and wrong—But remind him that his illustrious predecessor Addison, in times of political rancour almost equal to the present, tempered his declaration for the whigs at the out-set of the Spectator, with so much caution in the conduct of the work, that even the tories were forced to read and forgive—Suggest to him that a writer who takes impetuosity for strength and hard names for satire is more hurtful as a friend than as an enemy. If I had a right to advise him on this head, I would recommend to him to notify all such writers as the Native American that they had better apply for the publication of their essays, at the Aurora office.
This piece is the only one which in my opinion contrasted with the rest—Besides the selections, the lay-preacher, the extracts from Mr. Dutton’s poem, and the ode upon prince Leopold are excellent—Can you tell me who wrote this last? I presume you will not have forgotten when this comes to your hand.
Affectionately your’s
A.